Appeals from an order of the Supreme Court, Lewis County (Charles C. Merrell, J.), entered August 27, 2015. The order, inter alia, granted the motion of petitioner for partial summary judgment on the ground of selective reassessment.
It is hereby ordered that said appeals are unanimously dismissed without costs.
Same memorandum as in Matter of City of Rome v Board of Assessors and/or Assessor of Town of Lewis ([appeal No. 2] 147 AD3d 1410 [2017]).
Present — Smith, J.P., Lindley, DeJoseph, NeMoyer and Troutman, JJ.